Case 1:20-cv-02816-JMS-MJD Document 1-12 Filed 10/30/20 Page 1 of 1 PageID #: 126




                                              May 15, 2020

  Equifax Information Services LLC
  P.O. Box 105314
  Atlanta, GA, 30348

  Re:      Consumer Name: Thomas L. Whittaker
           Home Address: 2260 E. 75th St. Indianapolis, IN 46240
           SSN:
           My Date of Birth:
           Credit Report No./OR Date of Credit Report: 0031102007 dated 02/19/2020

  To Whom It May Concern:

  Please immediately review the following incorrect account information, make the requested
  corrections, and then send me a copy of the corrected consumer credit report including the pay
  history for each entry. I am the victim of identity theft. I have included an official copy of the
  police report from the Kennewick Washington Police Department (Case No. 20-12656) .
  This has also been reported to the FTC (Ref. No. 117200750). I am also including
  mypreviously-submitted affidavit.

  Incorrect furnisher account information
     1) Furnisher Name/Address: Bank of America
        Furnisher Acct. No.:
         Opened: 01/30/2018

        This account does not belong to me. I am a victim of identity theft and this is one of the
        accounts that was opened using my information as a result of the identity theft. I previously
        disputed this exact information on September 21, 2018 (Confirmation# 8264075021) and
        January 21, 2020. Please delete this tradeline immediately.

        2) Furnisher Name/Address: US Bank
           Furnisher Acct. No.:
           Opened: 10/12/2017

        This account does not belong to me. I am a victim of identity theft and this is one of the
        accounts that was opened using my information as a result of the identity theft. I previously
        disputed this exact information on September 21, 2018 (Confirmation# 8264075021).I
        previously disputed this information on January 21, 2020. This account was also disputed to
        US Bank directly. Please delete this tradeline immediately.

  Thank you and I look forward to your immediate reply.

                                                 Sincerely,



                                                 T omas L. Whittaker

                                                                                      Exhibit J
